Citation Nr: 1035030	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  96-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Counsel to the Board




INTRODUCTION

VA has determined that the Veteran had valid active duty service 
from October 3, 1961 to October 2, 1965.  

This matter initially came before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from a July 1996 
rating decision of the VA Regional Office (RO) in Los Angeles, 
California that denied the Veteran's petition to reopen the claim 
of entitlement to service connection for a bilateral wrist 
condition.  The claim is currently being handled by the San 
Diego, California RO.

In October 1996, the Veteran testified during a hearing before a 
decision review officer at the RO.  In November 1998, the Veteran 
presented testimony before the undersigned law judge sitting at 
Los Angeles, California.  Transcripts of the hearings are of 
record.  The case was remanded by a decision of the Board dated 
in April 1999.

In April 2004, the Board reopened the claim of entitlement to 
service connection for a bilateral wrist condition, classified as 
carpal tunnel syndrome, and denied the underlying claim on the 
merits.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In a March 2005 Order, 
the Court granted a joint motion by the Veteran and VA to vacate 
and remand that portion of the April 2004 decision denying 
service connection for bilateral carpal tunnel syndrome on the 
merits.

The case was remanded by a decision of the Board in March 2005.  
The Board again denied the claim of entitlement to service 
connection for bilateral carpal tunnel syndrome in December 2006.  
The Veteran appealed to the Court.  In a September 2008 Order, 
the Court granted a September 2008 joint motion to vacate and 
remand the Board's decision.

The case was remanded in October 2009 for further development to 
comply with instructions contained in the joint remand.  The 
requested development has been completed.

FINDING OF FACT

Bilateral carpal tunnel syndrome was not manifest during a valid 
period of service and is not otherwise attributable to a valid 
period of service.  


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by a valid period of service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.313, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" or "immediately after" VA receives a 
complete or substantially complete application for VA-
administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

Here, the Veteran was sent letters in November 2002 and October 
2005, prior to the initial unfavorable decision on the claim.  
The letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The timing requirement 
enunciated in Pelegrini applies equally to the initial disability 
rating and effective-date elements of a service-connection claim. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
however, service connection is being denied.  Therefore, no 
rating or effective date will be assigned with respect to the 
claim for service connection. 

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The case has been remanded several times for additional 
development.  VA has obtained the Veteran's service treatment 
records, extensive post-service VA treatment records, and records 
from the Social Security Administration that have been reviewed 
in detail.  The Veteran was afforded a VA examination pertinent 
to the claim in March 2010 that is determined to be adequate for 
adjudication purposes.  The examiner considered the record, the 
Veteran's statements, included an accurate history and provided 
detailed reasoning for the conclusion that was reached.  The 
Veteran's statements in the record, as well as the whole of the 
evidence have been carefully considered.  The Veteran presented 
testimony at hearings before RO personnel in 1996, and the 
undersigned Law Judge in 1998.  During the latter hearing, a 
potential evidentiary defect was identified and a suggestion for 
cure was addressed.  The Veterans Law Judge advised the appellant 
that the case would be held open for 60 days for receipt of 
additional evidence.  The Judge clarified the issue and the 
appellant's theory of entitlement.  The actions of the Veterans 
Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 
(2010).  

The Board is satisfied that the RO has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claim is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  Service 
connection can be granted for any disease diagnosed after 
discharge from service when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).

Where a veteran served for at least 90 days and an organic 
disease of the nervous system is manifested to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Applicable laws and regulations provide that most VA benefits are 
not payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.12(a) (2010).

Regulations further provide that a discharge or release for 
certain offenses, including willful and persistent misconduct, is 
considered to have been issued under dishonorable conditions. 38 
C.F.R. § 3.12(d)(4) (2010).  

A discharge to reenlist is a 'conditional discharge' if it was 
issued during the Vietnam era and was prior to the date the 
person was eligible for discharge under the point or length of 
service system. 38 C.F.R. § 3.13(a)(2).  Except as provided in 
(c) of this section, the entire period of service under the 
aforementioned circumstances constitutes one period of service 
and entitlement to VA benefits is determined by the character of 
the final termination of such period of active service. 38 C.F.R. 
§ 3.13(b) (2010).

Despite the fact that a conditional discharge may have been 
issued, a person shall be considered to have been unconditionally 
discharged or released from active military, naval or air service 
when the following conditions are met: (1) the person served in 
the active military, naval or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from such 
service at the time of completing that period of obligation due 
to an intervening enlistment or reenlistment; and (3) the person 
would have been eligible for a discharge or release under 
conditions other than dishonorable at that time except for the 
intervening enlistment or reenlistment. 38 C.F.R. § 3.13(c) 
(2010).

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable. 38 U.S.C.A. § (101(2)).  A discharge under 
honorable conditions is binding on the Department of Veterans 
Affairs as to the character of discharge. 38 C.F.R. § 3.12(a) 
(2010). 

Determinations as to honorable service will be made by the 
service departments and the finding shall be binding on the 
Department of Veterans Affairs, but, in the case of an alien the 
effect of the discharge will be governed by § 3.7(b).38 C.F.R. 
§ 3.14(d) (2010).

Factual Background

The Veteran's DD Form 214s indicate that he had service from 
October 3, 1961 to April 14, 1964, from April 16, 1964 to April 
15, 1969, and from April 16, 1969 to April 1988.  Service 
personnel records reflect, however, that he was declared a 
deserter in May 1969, was subsequently convicted by special court 
martial, and sentenced to bad conduct discharge.  

A supplementary special court martial order issued in April 1988 
affirmed the April 1970 Court Martial Order.  A November 1990 
letter to the Veteran notified him that the RO had determined his 
discharge from the military on April 29, 1988 was issued under 
conditions that constituted a bar to the payment of VA benefits.  

In an October 2001 administrative decision, the RO determined 
that the Veteran honorably completed his first obligated period 
of service, but did not honorably complete his six year obligated 
period for his first reenlistment nor his six year obligated 
period for his second reenlistment.  This decision determined 
that the period of service from October 3, 1965 to April 29, 1988 
was a bar to VA benefits.

Of record is also a report of a November 2003 administrative 
decision by the RO in which the issue was character of discharge 
determination.  Following review of the prior administrative 
decisions, it was determined that no change was warranted in the 
decision of October 2001 concluding that the Veteran's period of 
service from October 3, 1961 to October 2, 1965 was honorable for 
VA purposes, and finding that the period of service from October 
3, 1965 to April 29, 1988 was dishonorable and a bar to all 
gratuitous benefits for which an honorable discharge was 
prerequisite.

Service treatment records for the Veteran's service from October 
1961 to October 1965 reflect no wrist or hand complaints.  On 
examination in April 1969 for discharge and immediate re-
enlistment into service, the upper extremities and neurologic 
status were evaluated as normal.  

Service treatment records dated in January 1970 note that the 
Veteran was seen for complaints of "no feeling" in his thumbs 
"since cuffs on wrists."  Examination disclosed that sensation 
was relatively intact and that he had paresthesias only.  He was 
also seen in March 1970 for unspecified complaints involving the 
hands.

A VA outpatient clinical note dated in October 1988 reflects 
complaints of left hand numbness diagnosed as paresthesias.  
Subsequent records dating from 1989 reflect that the Veteran was 
diagnosed with carpal tunnel syndrome for which he hospitalized 
and underwent carpal tunnel release between October 1990 and 
January 1991.  A June 1991 hand clinic record indicated that 
surgery for bilateral carpal tunnel syndrome was performed in 
November 1990.  VA clinical records dating from 1991 reflect 
continuing treatment for bilateral wrist complaints diagnosed as 
carpal tunnel syndrome.  A clinic note dated in June 1996 
indicated that the appellant underwent left ulnar nerve 
decompression in 1991.  

During hearings before an RO hearing officer in October 1996 and 
the undersigned Member of the Board in November 1998, the Veteran 
testified that he was on active duty in January 1970 and March 
1970 when he was treated for bilateral hand problems.  He 
indicated that his duties as a radarman during his honorable 
period of service involved repetitive motion of both hands that 
led to subsequent nerve disability of the wrists.  The appellant 
stated that he last worked as a radarman in 1970, and 
acknowledged having surgery for carpal tunnel syndrome around 
December 1990.  It was his assertion that he had valid service 
until 1969 and that his repetitive motion during valid service 
resulted in carpal tunnel syndrome.  

Records obtained from the Social Security Administration show 
that the Veteran sought private medical treatment for complaints 
of wrist soreness and numbness of the left fourth and fifth 
fingers in April 1996.  These symptoms were noted to be 
consistent with ulnar neuropathy.  In September 1996, he asserted 
that his symptoms had begun in 1986.

VA outpatient records dating through 2006 reflect continuing 
complaints and treatment for postoperative bilateral carpal 
tunnel syndrome.

Pursuant to the Board's October 2009 remand, the Veteran was 
afforded a VA examination in March 2010.  The appellant presented 
history to the effect that about 40 years before, he began to 
experience numbness and tingling sensations in both thumbs.  He 
related that he worked as a radarman in the Navy using his hands 
in repetitive twisting and turning of equipment.  He related that 
he was seen for symptoms of numbness and tingling sensations 
associated with pain in the thumbs and given pain medication.  
The appellant said that the symptoms progressed and worsened to 
the extent that he required bilateral carpal tunnel release in 
2006.  He related that he continued to experience numbness and 
tingling sensations associated with burning pain and weakness 
constantly.  

A physical examination was performed.  The examiner noted that 
service treatment records were reviewed, to include inservice 
clinical entries in January 1970 disclosing complaints of lack of 
feeling in the thumbs, and in March 1970 indicating complaints of 
pain in the backs of the hands.  Pertinent post service clinical 
history was recited.  A comprehensive discussion as to the 
symptom complex of carpal tunnel syndrome relative to the 
Veteran's duties in service was presented.  It was noted that 
there was objective documentation in 1970 that the Veteran had 
the initial occurrence of symptoms of numbness and tingling 
sensations in the thumbs, with pain in the dorsum of the hands in 
the initial stages of the onset of his carpal tunnel syndrome.  
It was reported that "Therefore, this examiner feels that the 
veteran's carpal tunnel syndrome started earlier, sometime in 
1970."  The examiner added that such symptoms were at least as 
likely as not related to the diagnosis of carpal tunnel syndrome 
in 1989 leading to subsequent surgeries.  



Legal Analysis

At the outset, the Board reiterates that VA has determined that 
the character of service from October 3, 1965 to April 29, 1988 
is a bar to VA benefits for reasons stated above.

The record reflects that there is no competent evidence showing 
that carpal tunnel pathology began during the Veteran's 
recognized service from October 3, 1961 to October 2, 1965.  
Service treatment records reflect that complaints of numbness 
affecting the thumbs and/or hands were first recorded in January 
1970, more than four and a half years after his valid service.  
The March 2010 VA examiner placed the onset of carpal tunnel 
symptomatology in early 1970.  In the regard, the Board points 
out that while a layman is competent to report that he notices 
neurological symptoms such comes to him through one of his senses 
(See Layno v. Brown, 6 Vet. App 465, 470 (1994) Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006)), a medical professional has the 
greater skill.

The Board observes that a VA examiner has opined that carpal 
tunnel syndrome diagnosed in 1989 was at least as likely related 
to early stage complaints noted in 1970.  The Board thus finds 
that carpal tunnel symptomatology was manifest no earlier than 
1970.  There is no earlier indication of carpal tunnel 
symptomatology.  However, the character of the service from 
October 3, 1965, including the relevant dates in 1970, 
constitutes a bar to service connection on any basis for 
disability incurred in service after October 2, 1965.  Therefore, 
service treatment records showing possible carpal tunnel 
pathology in early 1970 were not during a recognized period of 
active service for VA benefits purposes.  

The Board has considered the appellant's testimony.  We first 
note that he did not assert, imply or testify that he had 
manifestations of carpal tunnel syndrome during a valid period of 
service which termination in 1965.  Furthermore, his belief that 
he had valid service until 1969 is incorrect.  We also note that 
the cause of carpal tunnel syndrome is a medically complex issue 
beyond his realm of competence.  To the extent that he testified 
that he had manifestations in 1970, such testimony is credible 
and supported by a medical opinion. See Jandreau; Buchanan supra.  
To the extent that he attributes the remote onset to some event 
in 1965 or earlier, his opinion is not competent.  We conclude 
that when attempting to address remote etiology, such medical 
questions are complex and beyond the competence of a layman.

Thus, given the fact that any carpal tunnel syndrome symptoms in 
service were demonstrated during a period of service not 
recognized by VA for benefits purposes, there is no basis under 
the law for granting the appellant's claim of service connection 
for carpal tunnel syndrome.  Where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The doctrine of reasonable doubt is not for application 
here as this issue is resolved as a question of law with no 
dispute or controversy regarding the factual record. 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2010).

The Board has considered the pleading advanced on behalf of the 
Veteran that he may have noted manifestations during his valid 
period of service.  Although we do not believe that the appellant 
has so testified, we shall address the issue.  Here, we conclude 
that any assertion that there were manifestations prior to his 
bad service would be competent, but not credible.  In reaching 
this determination we note that the service records during the 
valid period of service make no reference to carpal tunnel 
syndrome.  More importantly, when examined in April 1964 and 
April 1969, the neurologic system and upper extremities were 
determined to be normal.  Furthermore, when initially seen for 
evaluation in 1970, he reported that the sensation had been 
present since he had cuffs on his wrists that same month.  We 
conclude that the normal examinations in 1964 and 1969, the 
silent records during the valid period of service and his report 
that he had first noticed the problem in 1970 are far more 
probative than self-interest statements advanced in support of a 
claim for monetary benefits.  We conclude that his statement 
advanced in 1970 was for treatment purposes and it is expected 
that a correct history would be reported so as to obtain accurate 
medical care.  Such statement is far more probative than a 
statement advanced in support of a claim for monetary benefits as 
such would involve self interest.  Furthermore, the 1970 
statement is consistent with the 1964 and 1969 normal examination 
results.  Lastly, if he now reports that the manifestations 
predated his bad period of service, such statement would conflict 
with his 1970 statement, thus establishing an inconsistent 
historian.  Ultimately, we conclude that the records 
contemporaneous with the events, to include normal examinations 
in 1964 and 1969 and his history for treatment purposes in 1970 
are far more probative as to the onset of symptoms.  


ORDER

Service connection for carpal tunnel syndrome is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


